Citation Nr: 1647483	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-35 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied the application to reopen the Veteran's claim of entitlement to service connection for a low back disability. In a November 2012 statement of the case, the RO reopened and denied the claim.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2007 decision, the VA denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran was notified later that month and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the December 2007 decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1. The December 2007 rating decision that denied the claim for entitlement to service connection for a low back disability is final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).

2. Evidence received since the December 2007 rating decision is new and material and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Based on New and Material Evidence

Service connection was denied by a December 2007 rating decision.  Notice was provided and the decision was not appealed. It thus became final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 20.1100.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c)("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As noted above, in December 2007, the VA denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran was notified of this denial in a letter that month, but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7103, 7104; 38 C.F.R. §§ 3.156, 20.1100.

The RO's denial in December 2007 of service connection for a low back disability was based on a determination that there was no in-service incurrence or aggravation of a disease or injury of the low back.  The evidence before the RO included the Veteran's service treatment records, VA treatment records, private treatment records, lay statements, and military personnel record.

The evidence received since the December 2007 rating decision includes a September 2009 private treatment note, updated VA treatment records, lay statements, and a February 2011 VA examination.  The September 2009 private treatment note from Dr. R. A. states that the Veteran's back problems date back to 1973 when he was in an auto accident during service.  The physician stated that while he did not have any x-rays from before the 1973 accident or immediately following it, he made x-rays of the Veteran's back in 1976 that showed spondylolisthesis at L5/S1.  The physician stated that it was possible that the 1973 auto accident caused injury to his back with pars fractures and subsequent spondylolisthesis.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a low back disability is warranted.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The February 2011 VA examiner diagnosed the Veteran with lumbosacral spine degenerative disc disease (a low back disability).  She opined that the low back disability is less likely as not a continuation of the complaints shown while on active duty.  As a rationale, she accurately restated the Veteran's medical history regarding his low back, noting that there were no complaints of low back pain in the Veteran's service treatment records despite being seen for back pain one week after the motor vehicle incident.  She concluded that no chronic lower back disorder was established in service that continued to present time.  However, a mere restatement of the record does not provide an adequate explanation of the reasons for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).  Therefore, an addendum medical opinion must be obtained.




Accordingly, the case is REMANDED for the following action:

1. Obtain any and all outstanding VA and private treatment records of the Veteran, to include records from the Veteran's private physician, Dr. R.A., and associate them with the record.

2. Refer the case to the VA examiner who conducted the February 2011 VA examination (or a suitable substitute) for an addendum medical opinion.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran. 

The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed low back disability was incurred in, or otherwise related to, the Veteran's motor vehicle accident during service.
	
The VA examiner should discuss the relevance of Veteran's lay statements that he experienced low back pain immediately following the 1973 motor vehicle accident and that the low back pain has been continuous since that time; the 1976 private x-ray that showed spondylolisthesis at L5/S1; and the September 2009 private treatment note indicating that it was possible that 1973 auto accident caused injury to the Veteran's back with pars fractures and subsequent spondylolisthesis.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


